I concur but I think it should be noted that the occupying claimant's statute contemplates a separate action for recoupment for improvements, Sec. 78-6-2, R.S.U. 1933. The pleadings in this case took the following course: Plaintiff appealed to equity not for a mere pronouncement that title was in him instead of in the defendant but for (1) a quit claim deed from the County to be issued upon his payment of taxes due, and for (2) an injunction to prevent *Page 292 
the County from executing a conveyance to the Globe Oil Company. Thus the complaint had the aspects of a bill quia timet which requires affirmative action by equitable interposition and permits such action to be granted on conditions — one of which might be the payment to defendant of such sums as should be paid to do equity in both directions. Implied in the plaintiff's action was a prayer for the quieting of title because his prayer for remedy was founded on the proposition that he had title and that the court would so pronounce as a preliminary to the remedies which it was asked to decree. The Oil Company in its answer set up facts to show that plaintiff had not title but that title was in it, and prayed merely to have title quieted in it. Later it filed a supplementary answer asking that the court find the value of the improvements and require plaintiff to pay for the same, thus apparently abandoning its other position that title was in it. Thus the suit was seemingly converted into one wherein the defendant, instead of asking that title be declared to be in him, asked the court to find the value of the improvements and require their money equivalent to be included in plaintiff's tender. Technically, perhaps, the suit between plaintiff and defendant on the matter of title should have been concluded first and then, if judgment was for plaintiff the defendant should have brought his complaint for recoupment for value of improvements asking that execution be stayed on the other suit until such was determined. Certainly such should have been the procedure unless Chap. 6 of Title 78 gives an independent remedy which does not exclude equity, in proper cases, from requiring a tender of value of improvements as a condition of its granting a remedy prayed for. But in view of the continual tendency toward simplified procedure and prevention of multiplicity of actions, and in view of the fact that the parties adopted this procedure, I see no real objection to the result reached in this decision. A pure action to quiet title, as said before, may involve nothing more than a declaration by the court as to where as *Page 293 
between A and B title resides, or as to which has the better title. See Fisher v. Davis, 77 Utah 81, 291 P. 493. But also, as stated before, most actions to quiet title have imposed upon them prayer for affirmative relief. It is in the exercise of its discretion in granting this relief which is in addition to the mere pronouncement of where title resides, that the court may, as a condition in order to do complete justice, require the tender of taxes paid by the purchaser. Bolognese v. Anderson et al., on petition for rehearing, 87 Utah 455, 49 P.2d 1034; Burton v.Hoover, 93 Utah 498 at page 500, 74 P.2d 652. And perhaps it may as in this case, impose as a condition to the granting of affirmative relief that the value of the improvements made in good faith be paid. If so, this is a power inherent in equity and independent of the occupying claimant's statute. But whether this action is to be treated as coming under Chap. 6 of Title 78, R.S.U. 1933, or as a condition which the court of equity may impose upon the granting of relief asked, in order to do full equity, I concur in its result and supporting reasoning.